Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-7 were cancelled and new claims 8-14 were added in the preliminary amendment filed 28 September 2020.
Claims 8-14 are currently pending and rejected.
Claims 8-10 and 12 are objected to.

Priority
	The instant application claims the benefit of priority to JP2018-062841 filed on 28 March 2018. A certified copy of this document was received. The claim to the benefit of priority is acknowledged. Therefore, the effective filing date of the claims is 28 March 2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 28 September 2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered in full.  A signed copy of the list of references cited from the IDS is included with this Office Action.

Drawings
It is noted that no drawings have been filed herein.

Claim Objections
Claims 8-10 and 12 are objected to because of the following informalities:    
	In claim 8, line 4, “and” should be deleted. In line 5, water content concentration should be recited in ppm or % by weight instead of both. Examiner suggests amending line 5 to recite “has a water content of 0.005% - 1% by weight”.
	In claim 9, line 2, “(a)” should be amended to “(a)(ii)”. In lines 4-6, “, and then washing with water to provide a washed extract, (a’’)” should be amended to “; (a”) washing with water to provide a washed extract; (a’’’)”.
	Claim 10 contains extraneous words and grammatical errors. Examiner suggests amending claim 10 to recite: The method according to claim 9, comprising: 
adding the solid that was separated and removed in (c) to a second extract comprising coenzyme Q10-producing microorganisms, mixing with a second aqueous alkaline solution, washing with water, and then subjecting to a second cooling step; or
mixing a second extract comprising coenzyme Q10-producing microorganisms with a second aqueous alkaline solution, adding the solid that was separated and removed in (c), washing with water, and subjecting to a second cooling step.
	Claim 12, line 3 contains extraneous words. Examiner suggests amending “0.1 g/L or more and 300 g/L or less” to “0.1 g/L – 300 g/L”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
In claim 8, step (a) (ii) recites providing a first extract, wherein the first extract comprises (ii) a concentrated liquid of an initial hydrophobic organic solvent extract. This limitation is unclear, because option (ii) does not recite a coenzyme Q10 producing microorganism and “initial” indicates a hydrophobic organic solvent prior to mixing with coenzyme Q10-producing microorganisms. However, the recited steps of providing a concentrated liquid of an initial hydrophobic organic solvent extract, cooling, and separating do not result in production of coenzyme Q10 as recited in the method preamble if the concentrated liquid does not comprise coenzyme Q10-producing microorganisms. Examiner suggests amending line 4 to recite “extract comprising a coenzyme Q10-producing microorganism”. Claims 11-14 are dependent on claim 8 and are also rejected. Claim 9 clarifies the issue raised in claim 8 and is not included in this rejection. 
Claim 9 recites the limitation "the initial hydrophobic organic solvent extract having the coenzyme Q10-producing microorganism" in line 3-4. There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending claim 8, line 4, to “extract comprising a coenzyme Q10-producing microorganism”. Claim 10 is dependent on claim 9 and are also rejected due to said dependency.
Claim 10, lines 3 and 5, recites “a second extract having the coenzyme Q10-producing microorganisms”. It is indefinite, because the claim does not set forth the structural limitation associated with the step of creating the second extract.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US20160304915A1) in view of Kanaya (WO2016208658A1). 
Regarding claim 8, step a, Yajima discloses a process for producing on an industrial scale the oxidized coenzyme Q10, comprising: culturing a reduced coenzyme Q10-producing microorganism selected from the group consisting of the genus Rhodobacter, the genus Saitoella, the genus Schizosaccharomyces and the genus Trichosporon, to obtain microbial cells containing reduced coenzyme Q10 at a ratio of not less than 70 mole % among the entire coenzymes Q10; and one of: (a) oxidizing thus-obtained reduced coenzyme Q10 to oxidized coenzyme Q10 and then extracting the oxidized coenzyme Q10 by an organic solvent; or (b) extracting reduced coenzyme Q10 by an organic solvent and oxidizing the extracted reduced coenzyme Q10 to oxidized coenzyme Q10 (Yajima Claim 1). The extraction of the oxidized coenzyme Q10 is carried out by using a hydrophobic organic solvent (Yajima Claim 4). The extraction of reduced coenzyme Q10 is carried out using a hydrophobic organic solvent (Yajima Claim 5).
In regards to claim 8, step b, claim 8, step c, and claim 11, Yajima further discloses the extract obtained in Example 3 (Yajima [139], Example 3: Saitoella complicata cells disrupted by a pressure homogenizer and subjected to extraction with 30 parts by volume of isopropanol and 40 parts by volume of hexane for 3 times to obtain an extract) was subjected to solvent substitution with a hexane solution, the resultant was adsorbed in a column filled with silica gel and subjected to development and elution by a solution of n-hexane/diethyl ether (9/1) to obtain a fraction containing reduced coenzyme Q10. Furthermore, the fraction was cooled to 2°C [recited by instant claim 8b and claim 11] with stirring to obtain a white slurry. All the above-mentioned operations were carried out in a nitrogen atmosphere. The obtained slurry was filtered under reduced pressure, the resulting wet crystals were washed with the development solution same as used above (the temperature of the solvent used for washing was 2° C), and the wet crystals were dried under reduced pressure (20 to 40° C, 1 to 30 mmHg) to obtain 81 mg of white dry crystals [recited by instant claim 8c]. The purity of the obtained crystals was 99.9% and the ratio of reduced coenzyme Q10 was 90 mole% (Yajima [141])
Regarding claim 12, Yajima discloses in fermentation production on the industrial scale, it is preferable to use microorganisms having a productivity of reduced coenzyme Q10 per unit culture medium most preferably not less than 20 µg/mL (Yajima [53], lines 11-18). 
Routine optimization of the concentration of coenzyme Q10 per unit culture medium would have led to the claimed range of 0.1 g/L to 300 g/L of coenzyme Q10 in the hydrophobic organic solvent extract or the concentrated liquid at the time of the cooling in the cooling step, because Yajima discloses the coenzyme Q10 in the culture solution is extracted by solvent and separated (Yajima [139], [141]). The person of ordinary skill in the art would have found it obvious to optimize the range (not less than 20 µg/mL) taught by Yajima, because Yajima discloses the open range as a preferred embodiment for a fermentation product on the industrial scale. 
Regarding claim 13, Yajima teaches that the organic solvent to be used for the extraction may be hydrocarbons and fatty acid esters (Yajima [85]).
Yajima does not teach the hydrophobic organic solvent or the concentrated liquid has a water content of 50 ppm by weight or more and 1% by weight or less as recited in claim 8, step (a).
Kanaya teaches a method for producing reduced coenzyme Q10 efficiently from coenzyme Q10-containing microbial cells (Kanaya Abstract). Kanaya discloses the water content of the water-removed product obtained after removing water from the aqueous suspension (of cells) preferably 30% by mass or less and 15 mass% or less is especially preferable. 1 mass% or more may be sufficient. Kanaya further discloses by reducing the water content, the oxidation efficiency can be reached (Kanaya Pg. 5, [2]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the water content in the hydrophobic organic solvent in Yajima’s method for producing coenzyme Q10, because Kanaya teaches by reducing water content, the oxidation efficiency can be reached (Kanaya Pg. 5, [2]), reduced coenzyme Q10 can be oxidized easily and safely without using an oxidizing agent. Therefore, the generation of impurities derived from the use of the oxidant can be suppressed, the impurity removal treatment is unnecessary, and the production efficiency can be further increased (Kanaya Pg. 4, second to last paragraph). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US20160304915A1) in view of Kanaya (WO2016208658A1) as applied to claim 8 above, and further in view of Folkers (US3066080A). 
Regarding claims 9 and 10, Yajima and Kanaya disclose the limitations of claim 8.
Yajima further discloses in the extraction, cells can be disrupted optionally. The cell disruption contributes to the efficient extraction of the reduced coenzyme Q10 produced and accumulated in cells. Cell disruption and extraction can be carried out at the same time (Yajima [69]). Methods of disruption include chemical treatment by using a base such as sodium hydroxide and potassium hydroxide [aqueous alkaline solution] (Yajima [72], [74]). Yajima further discloses carrying out a second extraction (Yajima [144]). 
Yajima and Kanaya do not teach washing with water to provide a washed extract and concentrating the washed extract to obtain the concentrated liquid of the hydrophobic organic solvent extract as recited in claim 9 or adding the solid that was separated and removed to a second extract having the coenzyme Q10-producing microorganisms, mixing with a second aqueous alkaline solution, washing with water, and then subjecting to a second cooling step as recited in claim 10. 
Folkers discloses a process of cultivating coenzyme Q10 producing strains to produce coenzyme Q10 (Folkers Claim 1). Folkers further discloses mixing cells with ethanol and potassium hydroxide. The combined extracts were washed twice with 300 ml portions of water, dried over anhydrous sodium sulfate, and filtered. Concentration of filtrate by removal of all the solvent left an orange residue of crude oily extract containing coenzyme Q10 [a concentrated liquid of an initial hydrophobic organic solvent extract] (Folkers Col. 8, line 71-Col. 9, line 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Yajima’s hydrophobic organic solvent extract with Folkers’ concentrated liquid of an initial hydrophobic organic solvent extract in Yajima’s step of providing a first extract [claim 9] and a second extract [as relates to claim 10], because they are both used for the same purpose of extracting coenzyme Q10 from coenzyme Q10-producing microorganisms. The substitution of one known element for another would have yielded predictable results. 

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yajima (US20160304915A1) in view of Kanaya (WO2016208658A1) as applied to claim 8 above, and further in view of Leo (US20180343812A1).
Regarding claim 14, Yajima and Kanaya teach filtration (Yajima [141]), but do not disclose a rotary filter. 
Leo discloses recovery of chemicals using filtration technology and water or organic solvents (Leo [808]), from one or more filter types including rotary filter (Leo [833]). 
One of ordinary skill would have had a reasonable expectation of success in choosing a rotary filter for the separating step in Yajima and Kanaya’s method from a finite number of identified, predictable filtration methods disclosed by Leo (Leo [833]). One of ordinary skill would have been motivated to try a rotary filter, because Leo discloses filtration as a method for (chemical) recovery and Yajima and Kanaya also disclose filtration for coenzyme Q10 recovery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./Examiner, Art Unit 1657                                                                                                                                                                                                        
/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657